DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 22, 2022 has been entered.  Claims 1-18 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Virtanen (US PGPub No 2014/0335315).

Referring to claim 1:  Virtanen teaches a ventilating support layer (item 1) and one or more upper layers (parquet or laminate as in the Abstract) wherein the ventilating support layer is formed from a plastics material (claim 8) and wherein the ventilating support layer comprises a plurality of studs (item 3) between which narrow ventilation channels are formed even when the floor-covering is compressed in normal use wherein the narrow ventilation channels have a width which is less than a principal dimension of the studs (figure 2).  Virtanen does not specifically teach the channels are maintained when the floor is compressed in normal use, it would have been obvious to one of ordinary skill to create the device taught by Virtanen with the ability to maintain channels in order to provide all the characteristics the channel provides at all times of use.

Referring to claim 2:  Virtanen teaches all the limitations of claim 1 as noted above.  Additionally, Virtanen teaches the studs are formed from a foamed plastics material (claim 9).

Referring to claim 3:  Virtanen teaches all the limitations of claim 1 as noted above.  Additionally, Virtanen teaches the studs have substantially the same shape (figure 2).

Referring to claim 4:  Virtanen teaches all the limitations of claim 1 as noted above. Virtanen does not specifically teach the studs are resilient studs.  However, it would have been obvious to recognize that the foamed material would be resilient.  Additionally, it would be obvious to make the studs resilient in order to maintain their desired characteristic feel.  If the studs were not resilient they would fail to return to their original shape when a large load was moved over the floor and would remain flexed and reduce the characteristics afforded by the channels.

Referring to claim 5:  Virtanen teaches all the limitations of claim 1 as noted above.  Additionally, Virtanen teaches the studs are tapering studs or perpendicular studs (figure 2).

Referring to claim 6:  Virtanen teaches all the limitations of claim 1 as noted above.  Additionally, Virtanen teaches the studs have a cross-sectional shape having three or four sides (figure 3A).

Referring to claim 7:  Virtanen teaches all the limitations of claim 1 as noted above.  Virtanen does not specifically teach a ratio of the principal dimension of the plurality of studs to a lesser dimension is from about 3:1 to about 1:1.  However, it would have been obvious to one of ordinary skill to choose any specific dimensions that provide for a specific feel to the floor as well as to allow channels to remain open when the underlayment is compressed.

Referring to claim 8:  Virtanen teaches all the limitations of claim 1 as noted above.  Additionally, Virtanen teaches the studs form a surface area which is sufficiently large in relation to the area covered by the narrow ventilation channels such that a floor-covering material may be adhered to a surface (figure 2).

Referring to claim 9:  Virtanen teaches all the limitations of claim 1 as noted above.  Additionally, Virtanen teaches the narrow ventilation channel has an upper channel width which is less than or substantially the same as its lower channel width (figure 2).

Referring to claim 10:  Virtanen teaches all the limitations of claim 1 as noted above.  Additionally, Virtanen teaches the studs of the e support layer form a stud layer and wherein the narrow ventilation channels form less than 50% of the volume of the stud layer (figure 2).

Referring to claim 11:  Virtanen teaches all the limitations of claim 1 as noted above.  Virtanen does not specifically teach the studs have a height which is sufficient for the plurality of studs to form compressed ventilation channels when the studs are compressed after use.  However, it would have been obvious to one of ordinary skill to make the studs high enough so a channel would exist after a load is applied in order to allow for the device to perform its ventilation purpose in use.

Referring to claim 12:  Virtanen teaches all the limitations of claim 1 as noted above.  Additionally, Virtanen teaches the ventilating support layer comprises a support (claim 8).

Referring to claim 13:  Virtanen teaches all the limitations of claim 1 as noted above.  Additionally, Virtanen teaches the upper layer includes one or more of the following layers: a foamed layer, a printing layer and a printed design layer, a decorative layer, a clear wear layer, a non-slip layer, and/or an external protective coating layer (abstract teaches a parquet or laminate which would be a decorative layer).

Referring to claim 14:  Virtanen teaches all the limitations of claim 1 as noted above.  Additionally, Virtanen teaches the plurality of studs have a square and/or rectangular shape (figure 3A).

Referring to claim 15:  Virtanen teaches all the limitations of claim 1 as noted above.  Virtanen does not specifically teach a ratio of the principal dimension of the studs to a lesser dimension is from about 2:1 to about 1:1.  However, it would have been obvious to one of ordinary skill to choose any specific dimensions that provide for a specific feel to the floor as well as to allow channels to remain open when the underlayment is compressed.

Referring to claim 16:  Virtanen teaches a ventilating support layer comprising a plurality of studs (item 3) between which narrow ventilation channels are formed even when the floor-covering is compressed in normal use wherein the narrow ventilation channels have a width which is less than a principal dimension of the studs (figure 2); wherein the ventilating support layer is formed from a plastics material (claim 8).  Virtanen does not specifically teach the channels are formed when the floor is compressed in normal use.  However, it would have been obvious to one of ordinary skill to create the device taught by Virtanen with the ability to maintain channels in order to provide all the characteristics the channel provides at all times of use.

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Virtanen in view of Wolf (US Patent No 5,234,738).

Referring to claim 17:  Virtanen teaches all the structural limitations of claim 1 as noted above.  Virtanen does not teach the specific method.  However, Wolf teaches a method of preparing a synthetic floor-covering comprising a step of providing a synthetic floor-covering comprising an upper layer and a support layer; and one of the following steps:  15(a) embossing the support layer to form a plurality of studs between which one or more narrow ventilation channels are formed; (b) embossing the upper layer before embossing the support layer to form a plurality of studs between which one or more narrow ventilation channels are formed; (c) embossing the support layer to form a plurality of studs between which one or more narrow 20ventilation channels are formed before embossing the upper layer; (d) embossing the support layer and the upper layer at the same time wherein the support layer is embossed to form a plurality of studs between which one or more narrow ventilation channels are formed; or (e) applying one or more studs by printing to form a plurality of studs between which one or more 25narrow ventilation channels are formed; wherein the narrow ventilation channels have a width which is less than a principal dimension of the studs ( col 5, lines 47-col 5, line 64 teaches molding by heat and pressure.).  It would have been obvious to one of ordinary skill to create the device taught by Virtanen with the method of Wolf in order to easily make a multi-material product.  It would have been obvious to one of ordinary skill to recognize that embossing can encompass the method of molding by heat and pressure under broadest reasonable interpretation.

Referring to claim 18:  Virtanen and Wolf teach all the limitations of claim 17 as noted above.  Additionally, Virtanen teaches the support layer is foamed (claim 9).

Response to Arguments
Applicant's arguments filed October 22, 2022 have been fully considered but they are not persuasive.

	Applicant has argued  that based on the Affidavit of Perry, the Virtanen reference would compress enough to close the channels between the studs in the support layer.  However, the Examiner contends that this is an over-reach of the interpretation of the prior art.  Perry argues that Virtanen does not teach what a flexible cellular plastics material is and therefore must look to the Wiemers reference for guidance.  However, the Examiner contends that paragraph 0012 specifies nonlimiting examples of materials appropriate for the studs.  Therefore, looking to Wiemers to interpret and in turn, limit the scope of Virtanen is inappropriate.  There are three characteristics of the studs that would determine whether the channel between adjacent studs closes or remains open when a load is applied to the floor covering.  First, the material from which the studs is made would dictate how resilient they are.  Second, the shape of the studs would also dictate the compression of the studs.  Third, the width of the channel would dictate if the studs could compress enough to close it.  In the instant application page 4, lines 6-7 indicates the material of the studs is a “foamed plastics material”.  Under broadest reasonable interpretation, a foamed plastics material is a plastic that has a cellular structure such as closed cells.  Virtanen teaches in paragraph “any appropriate cellular plastic”.  This would lead one of ordinary skill to determine using the knowledge obtained from Virtanen that any cellular or foamed plastic material would be interchangeable.  Additionally, Virtanen teaches the material must be a suitable choice, which requires a more in depth selection of the cellular plastic appropriate for the specific use.  Additionally, Virtanen teaches the studs as indicated above in the rejection of the independent claims.  Virtanen meets the structural limitations of the claims as presented.  Additionally, Virtanen meets the limitations of a “narrow channel” as the only limitation that can be gleaned from the instant Specification is that it is narrower than the width or length of the studs (whichever is greater).  Virtanen meets this limitation as well as shown in the figures.
	Applicants reading of elements from Wiemers to further limit the scope of the Virtanen reference is improper and therefore the arguments as to the Wiemers reference are moot.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859. The examiner can normally be reached M-Th 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635